DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed, has been entered. Claims 1-24 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-4, 17, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindemann (WO 97/14268) in view of Burns et al (US Publication No. 2009/0097683), or Zhang (US Publication No. 2009/0299215).
Regarding claim 1, Lindemann teaches a hearing assistance device (fig. 1; binaural set), comprising: hearing assistance electronics (120A or 120B) in a housing configured to be worn above or behind an ear of a wearer, wherein the hearing assistance electronics are configured to receive power from a power supply (204, battery) within the housing; an ear piece (one of earpiece, 208) configured to be worn in the ear of the wearer; and a processing component (signal processor, 106A or 106B) at the ear piece configured to receive power from the power supply using a wired connection (fig. 1; physical/wired communication link, 114, 116) to perform functions in the ear piece and to convert acoustic signals received by a microphone 
Lindemann further teaches an embodiment wherein the signal processor can be moved to a location within the earpiece as an alternate design choice (fig. 6, page 12), to perform functions in the ear piece.  Further, the Applicant has not disclosed that having the processor in any particular orientation solves any stated problem or is for any particular purpose. Therefore, it appears that the invention would perform equally well with the processor in the housing or the earpiece as taught by Lindemann and the results would have been predictable [In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].
Lindemann fails to teach the ear piece including processing sensor signals received from a sensor at the ear piece. More specifically, Lindemann does not teach the use of a sensor. 
Burns teaches a sensor (130) located with in the ear piece coupled to a processor (140) for processing the sensor signals (para. 0022) from the internal ear. 
Zhang teaches a sensor (102) located within the ear piece coupled to a processor (140) for processing the sensor signals (para. 0022) from the internal ear. 
One of ordinary skill in the art would have recognized that applying a sensor in the invention of Lindemann would have yielded a predictable result.

Regarding claim 3, Lindemann teaches the device of claim 1, wherein the processing component includes a microprocessor (106A or 106B); digital signal processor (claim 4).

Regarding claim 4, Lindemann teaches the device of claim 1, wherein the processing component includes a digital signal processor (106A or 106B).

Regarding claim 19, Lindemann teaches an apparatus capable of performing a method, comprising: providing a processing component (signal processor, 106A or 106B) at the ear piece  (one of earpiece, 208) of a hearing aid (fig. 1; binaural set) to perform functions in the ear piece and to convert acoustic signals received by a microphone (102A; 102B) into a digital data stream to be transferred to a second processing component of hearing assistance electronics in a housing using a wired connection with hearing assistance electronics in a housing configured to be worn above or behind an ear (fig. 1; physical/wired communication link, 114, 116), wherein the processor component is configured to received power from a power supply  (204) within the housing using the wired connection.
Lindemann further teaches an embodiment wherein the signal processor can be moved to a location within the earpiece as an alternate design choice (fig. 6, page 12),. Further, the Applicant has not disclosed that having the processor in any particular orientation solves any stated problem or is for any particular purpose. Therefore, it appears that the invention would perform equally well with the processor in the housing or the earpiece as taught by Lindemann and the results would have been predictable [In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].
Lindeman fails to teach the ear piece including processing sensor signals received from a sensor at the ear piece. More specifically, Lindemann does not teach the use of a sensor. 
Burns teaches a sensor (130) located within the ear piece coupled to a processor (140) for processing the sensor signals (para. 0022) from the internal ear. 

One of ordinary skill in the art would have recognized that applying a sensor in the invention of Lindemann would have yielded a predictable result.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Lindemann (WO 97/14268) in view of Burns or Zhang, and in further view of Hahn et al (US Patent No. 6212431).
Regarding claim 2, the combination of Lindemann  and Burn or Zhang fails to specifically teach the device of claim 1, wherein the processing component includes a microcontroller. 
Hahn teaches hearing assistance processing can be performed by a processing circuit, including a microprocessor, e.g. microcontroller or digital signal processor (col. 6, lines 16-35) to improve the hearing loss. 
One of ordinary skill in the art before the effective filing date of the claimed invention could have substituted a microcontroller in the invention of , the combination of Lindemann  and Burn or Zhang, as taught by Hahn, to improve hearing loss.

5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Lindemann (WO 97/14268), in view of Burns or Zhang.
Regarding claim 5, the combination of Lindemann  and Burn or Zhang fails to teach the device of claim 1, wherein the processing component includes a custom chip design.
However, the Examiner takes Official Notice that it is known in the art to configure a chip board using processing elements, such as resistor, capacitors, transistors, etc., capable of producing adaptive programming for a hearing aid.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate known elements in any configuration onto a chip board for processing the hearing aid of the combination of Lindemann  and Burn or Zhang.
Claims 9-10, 12, 14, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Lindemann (WO 97/14268) in view Burns or Zhang, and in further view of van Halteren et al (US Patent No. 8103039).
Regarding claim 9, the combination of Lindemann  and Burn or Zhang fails to teach the device of claim 1, wherein the ear piece includes a giant magnetoresistive (GMR) sensor. 
van Halteren teaches using a GMR sensor in a hearing (col. 7 lines 17-34) for detecting magnetic fields.
One of ordinary skill in the art before the effective filing date of the claimed invention could have implemented the GMR sensor in the invention of the combination of Lindemann  and Burn or Zhang, as taught by van Halteren to perform magnetic detection.
Regarding claim 10, the combination of Lindemann  and Burn or Zhang fails to teach the device of claim 9, wherein the processing component is configured to provide GMR switching.

One of ordinary skill in the art before the effective filing date of the claimed invention could have implemented the GMR sensor in the invention of the combination of Lindemann  and Burn or Zhang, as taught by van Halteren to perform switching due to the magnetic field.
Regarding claim 12, the combination of Lindemann  and Burn or Zhang fails to teach the device of claim 1, wherein the processing component is configured to provide component activation and deactivation for power conservation.
van Halteren teaches using a GMR sensor in a hearing (col. 7 lines 17-34; wherein the microphone processes the incoming signal and provides electrical signal to the circuit) to perform magnetic detection for switching on/off, thus power conservation.
One of ordinary skill in the art before the effective filing date of the claimed invention could have implemented the GMR sensor in the invention of  the combination of Lindemann  and Burn or Zhang as taught by van Halteren to perform switching due to the magnetic field.
Regarding claim 14, the combination of Lindemann  and Burn or Zhang teaches the device of claim 1, wherein the ear piece includes a telecoil.
van Halteren teaches the ear piece includes a telecoil (col. 4 line 27).
One of ordinary skill in the art before the effective filing date of the claimed invention could have implemented the ear piece in the invention of the combination of Lindemann  and Burn or Zhang as taught by van Halteren to include a telecoil for detecting a magnetic field change.
13 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Lindemann Lindemann (WO 97/14268) in view of Burns or Zhang, and in further view of Weiss (US Patent No. 4870689).
Regarding claim 13, the combination of Lindemann and Burn or Zhang fails to teach the device of claim 1, wherein the ear piece includes a valve for controlling sound passage.
Weiss teaches the earpiece (202) includes a valve (262) for controlling sound passage, thus variably attenuating the acoustic response.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the valve of Weiss in the invention of the combination of Lindemann  and Burn or Zhang would have yielded better acoustic attenuation.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Lindemann (WO 97/14268) in view of Burns or Zhang, and in further view of Lemer (US Publication No. 2010/0290637).
Regarding claim 16, the combination of Lindemann  and Burn or Zhang fails to teach the device of claim 1, wherein the ear piece includes a capacitor configured to store energy in the ear piece.
Lemer teaches an earpiece including a capacitor configured to store energy (para. 0022).
One of ordinary skill in the art before the effective filing date of the claimed invention could have implemented the earpiece in the invention of the combination of Lindemann  and Burn or Zhang as taught by Lemer, to store energy used by the device.
6, 8, 11, 15, 18, 20-22, 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Lindemann (WO 97/14268) in view of Burns or Zhang, and in further view of Gottschalk (US Publication No. 2009/0052706). 
Regarding claim 6, the combination of Lindemann  and Burn or Zhang fails to teach the device of claim 1, wherein the processing component includes combinational logic.
 Gottschalk teaches the device of claim 1, wherein the processing component includes combinational logic (¶0031; integrated logic, 23).
One of ordinary skill in the art before the effective filing date of the claimed invention could have implemented the earpiece in the invention of the combination of Lindemann  and Burn or Zhang, as taught by Gottschalk, to increase functionality of the processing within the device. 

Regarding claim 8, the combination of Lindemann  and Burn or Zhang teaches the device of claim 1, wherein a receiver (receiver, 110A or 110B) is configured to convert an electrical signal from the hearing assistance electronics (120A or 120B) to an acoustic signal.  
Lindemann fails to teach the ear piece includes the receiver.
Gottschalk teaches receiver (receiver, 10) being placed in the ear piece (ear piece, 3). 
One of ordinary skill in the art before the effective filing date of the claimed invention could have implemented the earpiece in the invention of the combination of Lindemann  and Burn or Zhang, as taught by Gottschalk, to increase sound reception to the user. 
Regarding claim 11,  the combination of Lindemann  and Burn or Zhang fails to teach the device of claim 1, wherein the processing component is configured to provide ear piece identification.

One of ordinary skill in the art before the effective filing date of the claimed invention could have implemented the earpiece in the invention of the combination of Lindemann  and Burn or Zhang, as taught by Gottschalk, to associate different receivers and functionality of the hearing assistance device. 

Regarding claim 15, the combination of Lindemann  and Burn or Zhang fail to teach the device of claim 1, wherein the processing component includes an amplifier. 
Gottschalk teaches the device of claim 1, wherein the processing component includes an amplifier (para. 0025; wherein the processing component, 7, amplifies the microphone signal).
One of ordinary skill in the art before the effective filing date of the claimed invention could have implemented the earpiece in the invention of the combination of Lindemann  and Burn or Zhang, as taught by Gottschalk, to amplify the microphone signal for better reception of sound by the user.    

Regarding claim 18, the combination of Lindemann  and Burn or Zhang fails to teach the device of claim 1, wherein the hearing assistance device includes a receiver-in-canal (RIC) hearing aid. 
 	Gottschalk teaches receiver (receiver, 10) being placed in the ear piece (ear piece, 3).         


Regarding claim 20, the combination of the combination of Lindemann and Burn or Zhang, and Gottschalk teaches an apparatus capable of performing the method of claim 15, further comprising using the processing component to communicate with the hearing assistance electronics using a one-wire hardware protocol (Lindemann; fig. 1; physical/wired communication link, 114, 116).

Regarding claim 21, the combination of Lindemann and Burn or Zhang and Gottschalk fails to teach an apparatus capable of performing the method of claim 15, further comprising using the processing component (106A or 106B) to store ear piece identification information.
 Gottschalk teaches the device of claim 1, wherein the processing component (106A or 106B) is configured to provide ear piece identification (para. 0014; wherein the processing component is automatically adapted to the identification of the receiver). 
One of ordinary skill in the art before the effective filing date of the claimed invention could have implemented the ear piece in the combination of Lindemann and Gottschalk, as further taught by Gottschalk, to associated different receivers. 

Regarding claim 22, the combination of Lindemann  and Burn or Zhang, and Gottschalk fails to teach an apparatus capable of performing the method of claim 15, further comprising using the processing component to control a switch (switches, SA, SB) in the ear piece. 
, further comprising placing the receiver (10) in the ear piece. Further, Gottschalk teaches using the processing component to control a switch (switches, SA, SB) in the ear piece.
One of ordinary skill in the art before the effective filing date of the claimed invention could have implemented the earpiece in the combination of Lindemann and Gottschalk, as further taught by Gottschalk, to associate different receivers and functionality of the hearing assistance device. 

Regarding claim 24, the combination of Lindemann  and Burn or Zhang, and Gottschalk teaches the method of claim 15, further comprising using the processing component (Lindemann; DSP; 106A or 106B) to employ digitization of one or more of a microphone (102A or 102B) or a telecoil.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Lindemann (WO 97/14268) in view of Gottschalk, and further view of van Halteren. 
Regarding claim 23, the combination of Lindemann  and Burn or Zhang, and Gottschalk fails to specifically teach an apparatus capable of performing the method of claim 22, wherein the switch includes a GMR switch.
Van Halteren teaches using a GMR sensor in a hearing (col. 7 lines 17-34; wherein the microphone processes the incoming signal and provides electrical signal to the circuit) to perform magnetic detection for switching on/off, thus power conservation.
One of ordinary skill in the art before the effective filing date of the claimed invention could have implemented the GMR sensor in the invention of the combination of Lindemann  and 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Lindemann (WO 97/14268) in view of Burns and Zhang, and in further view of Poulsen (US Publication No. 8775707). 
Regarding claim 7, the combination of Lindemann  and Burn or Zhang fails to teach the device of claim 1, wherein the processing component is configured to communicate with the hearing assistance electronics using a single wire.
Poulsen teaches the device of claim 1, wherein the processing component is configured to communicate with the hearing assistance electronics using a single wire (col. 1 lines 21-36).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the single wire in the invention of the combination of Lindemann  and Burn or Zhang, as taught by Poulsen, would have yielded the predictable result of electrical communication in limited space.

Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
January 7, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2655